               Case 1:20-cr-00157-LJL Document 19
                                               18 Filed 05/18/20
                                                        05/15/20 Page 1 of 1




                 TELEPHONE: 1-212-558-4000
                                                                                         125 Broad Street
                  FACSIMILE: 1-212-558-3588
                     WWW.SULLCROM.COM                                              New York, New York 10004-2498
Application Granted.
                                                                                                     ______________________


                                                                                      LOS ANGELES • PALO ALTO • WASHINGTON, D.C.
The Pretrial Conference set for June 5, 2020 is hereby rescheduled to June 29,         BRUSSELS • FRANKFURT • LONDON • PARIS
2020 at 12:00 p.m and will proceed by Telephone. Parties are directed to dial-in             BEIJING • HONG KONG • TOKYO
to the Court's teleconference number at 888-251-2909, Access Code 2123101,                       MELBOURNE • SYDNEY
and follow the necessary prompts. The court excludes time under the Speedy
Trial Act to June 29, 2020 pursuant to 18 USC 3161(h)(7)(A) based upon the
finding that the ends of justice outweigh the interests of the public and the
defendants in a speedy trial so that the parties can continue discussions with
respect to a potential disposition. Counsel are to submit a joint letter to the
                                                                                     May 15, 2020
Court with a status update prior to the June 29 conference.
                                              5/18/2020
         Via ECF

         The Honorable Lewis J. Liman,
         United States District Court Judge,
         Southern District of New York,
         500 Pearl Street, Courtroom 15C,
         New York, NY 10007-1312.

                            Re:        United States v. Sarante, et al., No. 20-cr-00157 (S.D.N.Y.)

         Dear Judge Liman:

                       I represent the defendant Miguel Sarante and write on behalf of the
         defendants in the above-captioned case with respect to the motion schedule, which
         currently requires the defendants to submit any motions by May 18, 2020, and the
         government to respond by June 1, 2020. The next pretrial conference is scheduled for June
         5, 2020.

                         The parties are engaged in discussions that may make motions unnecessary,
         but due to the ongoing pandemic—including limitations on each defendant’s ability to
         communicate with his respective counsel—are unable to complete those discussions at this
         time. I respectfully request an extension of these deadlines while the parties continue to
         engage in discussions, and for permission to provide a status update to the court at the end
         of June, or at such time as the court would deem appropriate, as to whether discussions
         have been able to meaningfully proceed. This is each defendant’s first request for an
         adjournment or extension.

                         I have conferred with counsel for the Government, who consents and
         agrees to this request. The parties also agree to an exclusion of time under the Speedy
         Trial Act during the pendency of these discussions.

                                                                                     Respectfully Submitted,
                                                                                     /s/ Nicole W. Friedlander
                                                                                     Nicole W. Friedlander

         cc:       AUSA Jason Swergold (via ECF)
                   Sabrina Shroff Esq. (via ECF)
